Broyles, C. J.
1. Assignments of error in a petition for certiorari must plainly and distinctly set forth the errors complained of. Civil Code (1910), § 5183. Where a verdict or judgment is complained of, the assignment of error (unless the judgment is on a demurrer or similar pleading or on a motion for a new trial) *158must specifically point out wherein the verdict or judgment is erroneous. Callaway v. Atlanta, 6 Ga. App. 354, 355 (64 S. E. 1105), and cit.; Thompson v. Savannah Bank & Trust Co. 39 Ga. App. 809 (148 S. E. 621).
2. This was a claim case in a justice’s court and was tried before a jury. After the introduction of evidence, a verdict and judgment were rendered against the claimant and in favor of the plaintiff in fi. fa., and the claimant obtained a writ of certiorari from the superior court. The only assignment of error in the petition for certiorari was as follows: “Petitioner avers that the jury erred in rendering a verdict against claimant under the undisputed evidence in the case. That the court erred in entering judgment against claimant and in favor of plaintiff, all of which findings of the said jury and of said court petitioner assigns as error.”
The assignment of error fails to point out wherein the verdict or judgment was erroneous, and the petition for certiorari should not have been sanctioned; but, after having been sanctioned, should have been dismissed on the hearing. However, substantially the same result was reached when the judge overruled the certiorari, and this court will not reverse that judgment, although the certiorari was overruled on its merits. Gillespie v. Macon, 19 Ga. App. 1 (90 S. E. 970), and cit.; Edgeman v. Stewart, 141 Ga. 686 (81 S. E. 1036).

Judgment affirmed.


Luke and Bloodworth, JJ., concur.